EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Novak on March 2, 2022.

The application has been amended as follows:

7. (Previously presented) The continuous flow reactor of claim [[4,]]1, wherein the controller is programmable with a range of pressure changes relative to the set-point over which it will not adjust the position of the sidewall.

33. (Previously presented) The method of claim [[32,]]31, including the steps of: defining a set-point for the monitored pressure and a range of pressure changes relative to the set-point over which the volume of the reaction chamber will not be adjusted.

Allowable Subject Matter
Claims 1-3, 5-7, 9, 11-13, 15, 17, 19, 21, 23, 27-28, 31, 33 and 35 are allowed.

The closest prior art references are Cedillo et al. (US 2012/0107181 A1), Tentler et al. (US 5,190,075), Przybylko et al. (WO 2004/064999 A2) and Cines (US 3,622,553).
	Regarding claim 1, Cedillo et al. discloses a continuous flow reactor (170) comprising: an inlet (188); an outlet (190); and a reaction chamber (198), between the inlet (188) and the outlet (190) and providing a flow path therebetween, the reaction chamber (198) having a moveable wall (piston, 174); the reactor (170) further comprising: a pressure sensor (sensor, 180, which may be particularly useful in identifying negative volume changes of a solid support or other material); and a controller (monitor, 178), operable to adjust the position of the moveable wall, and thereby change a volume of the reaction chamber, based on the monitored fluid pressure (see figure 5 and paragraphs 0083-0103).
Tentler et al. discloses a variable-area flowmeter with a differential pressure sensor (see figures 3a and 3b and column 16, lines 12-37).
The prior art references fail to disclose a continuous flow reactor further comprising: a pressure sensor, configured to monitor a differential fluid pressure in the continuous flow reactor between the inlet and the outlet.
Claims 2-3, 5-7, 9, 11-13, and 15
	Regarding claim 17, Cedillo et al. discloses a method of performing a reaction, comprising: supplying a fluid, via an inlet (188), into a reaction chamber (198); extracting the fluid from the reaction chamber (198), via an outlet (190); monitoring a differential pressure of the fluid within the continuous flow reactor between the inlet (188) and the outlet (190), since sensor (180) which may be particularly useful in identifying negative volume changes of a solid support or other material; and adjusting a volume of the reaction chamber, based on the monitored fluid pressure between the inlet (188) and the outlet (190) (see figure 5 and paragraphs 0083-0103), since Cedillo et al. discloses that the monitor then is programmed to adjust the actuator during the synthesis process such that the piston reciprocates 
	Przybylko et al. discloses a method of performing a continuous flow reaction, comprising: supplying a fluid, via an inlet (12), into a reaction chamber (1); extracting the fluid from the reaction chamber (1), via an outlet (11); monitoring a pressure of the fluid within the continuous flow reactor; and adjusting a volume of the reaction chamber (1) (see Abstract; figure 1; page 1, line 19 through page 2, line 16; page 4, lines 1-3; and page 6, lines 11-27).
	Cines discloses a method of performing a continuous flow reaction, comprising: supplying a fluid, via an inlet (24), into a reaction chamber (11); extracting the fluid from the reaction chamber (11), via an outlet (32); and monitoring a differential pressure of the fluid within the continuous flow reactor between the inlet and the outlet, by differential sensor (33) and a controller (see figure 1 and column 1, line 60 through column 5, line 13).
	It would not have been obvious to combine the teachings of the prior art references because of an express lack of motivation.
	Claims 19, 21, 23 and 27-28 depend on claim 17.
	Regarding claim 31, Cedillo et al. discloses a method of controlling a moveable wall of a reaction chamber (198) of a reactor, the method comprising: monitoring a differential pressure of a fluid within the reactor; adjusting the position of the moveable wall, to thereby change a reaction volume of the reaction chamber, based on the monitored pressure (see figure 5 and paragraphs 0083-0103), since Cedillo et al. discloses that the monitor then is programmed to adjust the actuator during the synthesis process such that the piston reciprocates within the vessel thereby defining the volume of the reaction zone to be substantially the same as the volume of the solid support or polymeric material (see paragraphs 0020 and 0025).

	Cedillo et al. fails to disclose or suggest a method of controlling a moveable wall of a reaction chamber of a continuous flow reactor, the method comprising: monitoring a differential pressure of a fluid within the continuous flow reactor between the inlet and the outlet; adjusting the position of the moveable wall, to thereby change a reaction volume of the reaction chamber, based on the monitored pressure.
	Claims 33 and 35 depend on claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed December 27, 2021, with respect to the objection of the specification 102 (a)(1)/(a)(2) rejection of claims 1, 5-7 and 9 and the 103(a) rejection of claims 2-3, 11-13, 15 have been fully considered and are persuasive.  The objection of the specification 102 (a)(1)/(a)(2) rejection of claims 1, 5-7 and 9 and the 103(a) rejection of claims 2-3, 11-13, 15 have been withdrawn. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774